                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


JOHN BAXA ET AL.                                       CIVIL ACTION


VERSUS                                                 NO: 17-5434


SETERUS, INC.                                          SECTION: “H”



                           ORDER AND REASONS
      Before the Court is Defendant Seterus, Inc.’s Motion for Summary
Judgment (Doc. 48). For the following reasons, the Motion is GRANTED.


                                BACKGROUND
      This dispute arose after the home of Plaintiffs John and Linda Baxa was
sold at a tax sale because of a property tax delinquency. Plaintiffs allege that
their mortgage required their mortgage servicer, Defendant Seterus, Inc.
(“Seterus”), to pay the property taxes on Plaintiffs’ home but that Defendant
failed to do so, which resulted in the tax sale.
      Plaintiffs filed their initial Complaint against Defendant on May 31,
2017 alleging state claims for breach of contract, negligence, and conversion
and federal claims under the Fair Credit Reporting Act (“FCRA”) and the Real
Estate Settlement Procedures Act (“RESPA”). Plaintiffs filed a First Amended
Complaint on June 7, 2017 and a Second Amended Complaint on December 4,
2017. The Second Amended Complaint sought to turn Plaintiffs’ suit into a
class action.


                                        1
        On January 4, 2018, Defendant filed a 12(b)(6) Motion to Dismiss
Plaintiffs’ Second Amended Complaint. The Court granted Defendant’s Motion
in part on July 31, 2018. Plaintiffs’ state law negligence and conversion claims
were dismissed with prejudice on prescription grounds, Plaintiffs’ fraud claim
was dismissed without prejudice, and Plaintiffs’ breach of contract claim
survived. Plaintiffs’ FCRA and RESPA claims also were dismissed without
prejudice. In response to this ruling, Plaintiffs filed their Fourth Amended
Class Action Complaint on August 21, 2018. 1 This Fourth Amended Complaint
maintained Plaintiffs’ breach of contract claim and re-urged RESPA and fraud
claims.
        On September 11, 2018, Defendant filed a 12(b)(6) Motion to Dismiss
Plaintiffs’ Fourth Amended Complaint. Because Defendant attached several
relevant mortgage records to its Motion that had not been a part of any of
Plaintiffs’ complaints, the Court on January 24, 2019 converted Defendant’s
Motion to Dismiss to a Motion for Summary Judgment. The Court gave the
parties additional time to respond to the conversion order, and the parties
responded accordingly.


                                  LEGAL STANDARD
        “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 2 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will




1   This was Plaintiffs’ third amended complaint but fourth total complaint. Nevertheless,
    because Plaintiffs’ filed the document as their “Fourth Amended Class Action Complaint,”
    the Court will refer to it as their Fourth Amended Complaint.
2   FED. R. CIV. P. 56.

                                              2
properly preclude the entry of summary judgment.” 3 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 4
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 5 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 6 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 7
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 8 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 9 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 10


3  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4  Id. at 248.
5 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
6 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
7 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
8 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted).
9 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
10 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).



                                              3
                                LAW AND ANALYSIS
     I.   Breach of contract claim
          “To prevail on a breach of contract claim, a plaintiff must prove “(1) the
obligor’s undertaking an obligation to perform, (2) the obligor failed to perform
the obligation (the breach), and (3) the failure to perform resulted in damages
to the obligee.” 11 Thus, to ultimately prevail on their claim, Plaintiffs must
prove that Seterus undertook an obligation to perform, that Seterus failed to
perform that obligation, and that Seterus’ failure to perform resulted in
damages to the Plaintiffs.
          Although Plaintiffs have shown that Seterus undertook an obligation to
pay their property taxes, Plaintiffs cannot show that Seterus breached that
obligation. The mortgage between the parties requires Seterus to “pay Escrow
Items no later than the time specified under RESPA.” 12 “Escrow items”
included “taxes and assessments.” 13 RESPA specifies that Seterus shall make
escrow payments “in a timely manner as such payments become due.” 14
Federal regulations further define “in a timely manner” as “on or before the
deadline to avoid a penalty, as long as the borrower’s payment is not more than
30 days overdue.” 15 Thus, the mortgage agreement obligated Seterus to pay
Plaintiffs’ property taxes on or before deadlines to avoid a penalty such as a
tax sale—but only if the Plaintiffs were not more than 30 days late on their
mortgage payments.




11 Star Fin. Servs., Inc. v. Cardtronics USA, Inc., 882 F.3d 176, 179 (5th Cir. 2018) (citing
   Favrot v. Favrot, 68 So. 3d 1099, 1108–09 (La. App. 4 Cir. 2011)).
12 Doc. 23-3 at 4.
13 Id. at 2, 4.
14 12 U.S.C. § 2605(g).
15 12 C.F.R. § 1024.17(k)(1).



                                             4
       Here, the record is clear that Plaintiffs were more than 30 days late on
their mortgage payments at the end of 2015 when Seterus failed to pay
Plaintiffs’ property taxes. Plaintiffs’ December 31, 2015 Account Statement
included a “delinquency notice” informing Plaintiffs that at that time they were
“delinquent on [their] mortgage loan by 152 days.” 16 The Account Statement
further specifies that Plaintiffs at that time owed more than $11,000 in past
due payments. 17
       Plaintiffs nonetheless argue that they were timely on their mortgage
payments as of December 31, 2015. In support, they cite to two documents—
one appears to be a credit report, and the other is a Customer Account Activity
Statement. 18 Plaintiffs argue that page 7 of the credit report “shows the
mortgage account as current.” 19 In fact, page 7 of the credit report notes under
the “account history” subheading that Plaintiffs’ mortgage payments were “150
days past due as of Jan 2016, Dec 2015.” 20 Plaintiffs further argue that pages
9 through 12 of the Customer Account Activity Statement show that Plaintiffs
made payments toward their mortgage loan that Seterus failed to properly
credit toward Plaintiffs’ account. 21 What the Customer Account Activity
Statement actually shows is that Plaintiffs were behind on their mortgage
payments for months leading up to December 2015, and that Seterus on


16 Doc. 53-1 at 4.
17 Id. at 2.
18 The credit report is Record Document 64-1. The Customer Account Activity Statement is

   Record Document 64-2. The Court notes that neither document has been authenticated.
   Nevertheless, neither party has objected to the authenticity of these documents. A district
   court may consider evidence that is not objected to—even if it lacks authenticity—for the
   evidence’s probative value. Permian Petroleum Co. v. Petroleos Mexicanos, 934 F.2d 635,
   647 (5th Cir. 1991). As explained above, the probative value of these documents is
   strengthened because of how the documents conform with the authenticated Account
   Statement submitted by Defendant. See Doc. 53-1.
19 Doc. 64 at 7.
20 Doc. 64-1 at 7.
21 Doc. 64 at 7.



                                              5
multiple occasions credited Plaintiffs’ account with advanced payments in
order to keep the escrow account funded. 22 Plaintiffs have failed to produce any
evidence suggesting that they were current on their mortgage payments as of
December 31, 2015. Indeed, the record shows that Plaintiffs were more than
30 days behind on their mortgage loan payments in December 2015 and early
2016 when Seterus failed to pay Plaintiffs’ property taxes. Under the terms of
the mortgage, Seterus was not obligated to pay Plaintiffs’ property taxes under
those circumstances. Because there is no genuine dispute of material fact
underlying this claim, Defendant is entitled to summary judgment on
Plaintiffs’ breach of contract claim.
II.      RESPA claims
         Plaintiffs allege that Seterus violated RESPA in two ways. First,
Plaintiffs allege that Seterus violated 12 U.S.C. § 2605(g) by failing to timely
pay Plaintiffs’ property taxes. Section § 2605(g) provides, in relevant part:
         If the terms of any federally related mortgage loan require the
         borrower to make payments to the servicer of the loan for deposit
         into an escrow account for the purpose of assuring payment of
         taxes, insurance premiums, and other charges with respect to the
         property, the servicer shall make payments from the escrow
         account for such taxes, insurance premiums, and other charges in
         a timely manner as such payments become due. 23
As previously discussed, federal regulations provide that a servicer need not
make tax payments that they would otherwise be required to make when
borrowers are more than 30 days late on their mortgage payments.
Accordingly, for the same reasons that Plaintiffs’ breach of contract claim fails,
so too does their claim under § 2605(g).




22   See Doc. 64-2 at 9–12.
23   12 U.S.C. § 2605(g).

                                        6
       Second, Plaintiffs allege that Seterus violated 12 U.S.C. § 2605(e) by
failing to timely respond to an account-related inquiry. Under the statute, a
loan service provider must take certain actions after receiving a “qualified
written request” (“QWR”) from a borrower. 24 The statute defines the elements
that an inquiry must contain to qualify as a QWR. 25 To prevail on a § 2605(e)
claim, a plaintiff must show that: (1) the relevant correspondence sent to the
loan provider meets the requirements of a QWR; (2) the loan servicer failed to
make a timely response; and (3) the loan servicer’s failure to timely respond
caused actual damages. 26
       Even assuming that the relevant correspondence submitted by Plaintiffs
is a QWR, Plaintiffs have not shown that Seterus failed to timely respond to
the letter or that it caused Plaintiffs actual damages. Under 12 U.S.C. §
2605(e), a loan servicer must substantively respond to a QWR “[n]ot later than
30 days (excluding legal public holidays, Saturdays, and Sundays) after the
receipt from any borrower of any [QWR].” The letter identified by Plaintiffs as
the QWR is dated May 2, 2017. 27 The letter, which identifies Plaintiffs’ Seterus
loan number and was written and signed by Plaintiffs’ attorney, reads in its
entirety:
       Dear Sir or Madam:
            This firm has the pleasure of representing John and Linda
       Baxa with respect to the above referenced loan.



24 See id. § 2605(e).
25 See id. § 2605(e)(1)(B); Williams v. Wells Fargo Bank, N.A., 560 F. App’x 233, 241 (5th Cir.
   2014) (“To constitute a QWR, the correspondence from the borrower must enable the
   servicer to identify the name and account of the borrower, include a statement of the
   reasons for the borrower’s belief that the account is in error, or provide sufficient detail to
   the servicer regarding other information sought by the borrower.”).
26 Matter of Parker, 655 F. App’x 993, 997 (5th Cir. 2016) (citing Williams, 560 F. App’x at

   241).
27 Doc. 51-1.



                                                7
             My clients are recently in receipt of their annual escrow
       review, and they believe it is inaccurate. Please provide a detailed
       escrow analysis and review of escrow payments.
               Please contact me if you have any questions. 28
The record shows that Seterus responded to the letter on June 5, 2017. 29 The
response included “a full transaction history of activity in Plaintiffs’ escrow
account.” 30 Thus, Seterus substantively responded to Plaintiffs’ inquiry within
the time provided for by RESPA. Plaintiffs therefore cannot show either that
Seterus failed to timely respond to their inquiry or that the allegedly late
response caused Plaintiffs any damages. Because there is no genuine dispute
of material fact underlying key elements of Plaintiffs’ RESPA claims, Seterus
is entitled to summary judgment on those claims.
III.   Fraud claims
       Plaintiffs’ Louisiana fraud claim stems from the following two
paragraphs of allegations in their Fourth Amended Complaint:
       On or about March 10, 2017, Plaintiffs received a letter from the
       St. Charles Parish Sheriff’s Office that their property taxes were
       not paid by the Defendant. On or about March 10, 2016, Plaintiff
       immediately called Seterus to inquire on whether or not their
       property taxes were paid. They were informed by the Seterus
       customer service representative on duty at that time that their
       property taxes were paid. Plaintiffs took no further action, relying
       upon the representations and statements of the Seterus customer
       service representative, who was on duty at that time, on or about
       March 10, 2016.
       As a result of the fraudulent and false and material
       misrepresentations of the Seterus customer service representative
       on duty at the time of the call, on or about March 10, 2017 and the
       Plaintiffs reasonable reliance thereon, the Plaintiffs suffered
       emotional distress, embarrassment and actual damages in the


28 Id.
29 Doc. 51-2.
30 Doc. 67 at 2. See Doc. 51-1.



                                         8
       form of higher mortgage payments, attorney’s fees and costs of
       court. Seterus has the specific name of the individual who was on
       duty at the time of the phone call. 31
Defendant argues that Plaintiffs’ fraud claim is prescribed for the same
reasons that the Court previously found Plaintiffs’ negligence and conversion
claims were prescribed. 32
       Fraud is a delictual action under Louisiana law that is “subject to a
liberative prescription of one year.” 33 “Prescription commences when a plaintiff
obtains actual or constructive knowledge of facts indicating to a reasonable
person that he or she is the victim of a tort.” 34 “[I]n cases in which a plaintiff
suffers some but not all of his damages, prescription runs from the date on
which he first suffers actual and appreciable damage, even though he may
thereafter come to a more precise realization of the damages he has incurred
or incur further damage as a result of the completed tortious act.” 35
       For the same reasons explained in this Court’s July 31, 2018 Order and
Reasons, Plaintiffs’ had constructive notice of their fraud claim for prescription
purposes no later than May 26, 2016—the second time that the Sheriff’s Office
published a notice in the local newspaper that Plaintiffs’ home was subject to




31 Doc. 45 at 11–12. The Court recognizes that these allegations do not clarify whether the
   allegedly fraudulent statement was made in 2016 or 2017. Plaintiffs failed to address this
   inconsistency—even though Defendant raised it in its Motion to Dismiss—in either their
   Opposition or their response to this Court’s conversion order. The record indicates that the
   references to 2017 in these allegations are typos and that Plaintiffs meant to allege that
   the statement was made in 2016. Nevertheless, for the reasons explained below, the date
   of the statement is irrelevant for prescription purposes because Plaintiffs were on notice of
   their claim more than a year before they filed suit.
32 See Doc. 39 at 7–8.
33 LA. CIV. CODE art. 3492; see Albe v. City of New Orleans, 150 So. 3d 361, 367 (La. App. 4

   Cir. 2014) (noting that fraud is “unquestionably . . . delictual . . . and thus subject to [a]
   one-year prescriptive period”).
34 Campo v. Correa, 828 So. 2d 502, 510 (La. 2002).
35 Hogg v. Chevron USA, Inc., 45 So. 3d 991, 1001 (La. 2010).



                                               9
a tax sale. 36 Because Plaintiffs did not file their initial Complaint until May
31, 2017, their fraud claim is prescribed. 37


                                     CONCLUSION
         For the foregoing reasons, Defendant’s Motion for Summary Judgment
is GRANTED. Plaintiffs’ claims are DISMISSED with prejudice.


                          New Orleans, Louisiana this 25th day of March, 2019.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




36   See Doc. 39 at 7–8.
37   Even if Plaintiffs’ fraud claim was not prescribed, Plaintiffs have not submitted any
     evidence to support this claim. Thus, there is no genuine dispute of material fact
     underlying this claim, and Defendant would still be entitled to summary judgment.

                                             10
